DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 3/18/2021 is acknowledged.
Applicant asserts that the amendments to claims 8-21 to include the pen needle assembly provide unity of invention with the elected group. The Examiner does not find this argument convincing.  The inventions of claims 8 and 13 still lack unity of invention with the invention of claim 1 and each other as described in the restriction requirement mailed 3/18/2021, as the newly recited subject matter – “a needle hub” and “a cover assembly” are not special technical features.
Claims 8-21 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a needle hub having an open end for coupling with a pen needle for delivering a medication… and a cannula extending from said distal end.” This limitation appears to recite an open end coupled to a needle and a distal end opposite the open end coupled to a cannula. There is no support for the open end connected to a needle for delivering a medication. It appears that “a pen needle” is intended to mean a pen injector.  For the purposes of this examination only, it is assumed that the claimed “pen needle” is a pen injector.
Claims 2-7 inherit the deficiencies of claim 1.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “said inner shield having an inner dimension less than an inner dimension of said body” in lines 3-4.  Claim 1, from which claim 4 depends recites an inner shield having a body, and an outer cover having a body.  It is unclear to which “body” the limitation “less than an inner dimension of said body” refers.  It is assumed that in this limitation, “said body” refers to an inner shield having a body.  Appropriate correction is required.
Claims 5 and 6 inherit the deficiencies of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (US 8,133,202)).
Regarding claim 1, Marsh discloses a pen needle assembly (figs. 30A-F; col. 11, lines 50-51) comprising a needle hub 4110 having an open end for coupling with a pen injector for delivery of a medication (fig. 30C: open bottom end of hub 4110; it appears as though Applicant is using the term “pen needle” to refer to a pen injector), and a cannula extending from a distal end (fig. 30C: cannula not shown; see fig. 4 for example, where cannula 300 extends through central opening in the hub), an inner shield 3060 having a body with an open end for coupling to the needle hub (fig. 30C; col. 12, lines 22-23), and an outer cover 4100 having a body with an open end for coupling to the needle hub, an upper section extending from said body of said outer cover and having an outer surface with an external gripping surface (col. 12, lines 21-22; fig. 30B; external surface is arranged for gripping by the user and therefore the outer surface is a gripping surface).
Regarding claim 2, Marsh discloses that the needle hub 4110 comprising a body having a sidewall with an outer surface having a plurality of recesses at an upper end of said sidewall (see fig. 30E annotated below), an inner surface defining a first inner dimension for mating with the pen needle (inwardly projecting threads), and a recess formed on said inner surface at said open end (see fig. 30F annotated below), and a tower extending from said body and having a sidewall spaced inwardly from the sidewall of the body, and an end wall defining a skin contact surface (see fig. 30F annotated below), and wherein said cannula extends from the end wall (cannula not shown in fig. 30F, see fig. 26 for example of cannula extending from the end wall).

    PNG
    media_image1.png
    364
    1126
    media_image1.png
    Greyscale

Regarding claim 3, Marsh discloses that then end wall of the tower has an inner surface with at least one strengthening rib (see fig. 30E annotated below).  The ribs are interpreted to be strengthening ribs because any additional material will provide additional strength to the tower. 

    PNG
    media_image2.png
    372
    394
    media_image2.png
    Greyscale

Regarding claim 4, Marsh discloses that the inner shield 3060 has a top wall at a tip end of said body, and a tope end portion extending from said top wall of said inner shield and having an inner dimension less than an inner dimension of said body, said top end portion having an outer surface with a textured portion to define a gripping surface (textured surface of inner shield shown most clearly in figs. 28 and 29, texture can also be seen in fig. 30D; see figs. 30C and 30D annotated below).

    PNG
    media_image3.png
    358
    962
    media_image3.png
    Greyscale

Regarding claim 5, Marsh discloses that the textured portion is defined by a plurality of projecting members (see figs. 28 and 29).

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (US 5,941,857).
Regarding claim 1, Nguyen discloses a pen needle assembly (abstract) comprising a needle hub 30 having an open end for coupling with a pen needle for delivering a medication (abstract; it appears as though Applicant is using the term “pen needle” to refer to a pen injector), a distal end 35 opposite the open end, and a cannula 31 extending from the distal end (fig. 2), an inner shield 20 having a body with an open end for coupling to the needle hub (figs. 2, 3), and an outer cover 10 having a body with an open end for coupling to the needle hub, an upper section extending from said body of said outer cover and having an outer surface with an external gripping surface (figs. 1-3; gripping surface formed by ribs on outer surface in fig. 1). 
Regarding claim 7, Nguyen discloses that the body of the outer cover includes a plurality of detents 14 projecting inwardly from an inner surface of the body (fig. 2), said detents oriented for mating with a complementary recess 38 in said outer surface of the needle hub (fig. 1; col. 4, lines 7-9), and said outer cover having at least one stop member 12 on the inner surface of the body oriented to contact said inner shield when said outer cover is positioned on the needle hub (fig. 3; col. 3, line 65 – col. 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh as applied to claim 4 above, and further in view of Tassell (US 3,662,753).
Claim 6 calls for the body of the inner shield to have at least one internal rib extending in an axial direction with respect to said inner shield.  Marsh discloses that the inner shield has an inwardly projecting annular surface that abuts the needle hub tower to indicate that the shield is fully placed onto the needle (fig. 30C).  Tassell teaches a needle shield for covering a needle and abutting a needle hub, wherein the needle shield includes inwardly extending ribs 32a which abut the needle hub to indicate that the needle shield is fully placed onto the needle (fig. 3; col. 3, lines 39-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner shield of Marsh to include inwardly projecting ribs as taught by Tassell because providing ribs in place of an inwardly extending surface reduces the amount of material required to make the shield.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783